DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 05/19/2022.
Claims 1 and 15 have been amended, and no claim has been cancelled or added.  Currently, claims 1-20 are pending.

Terminal Disclaimer

The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,621,152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks

Amendment to Specification filed on 05/19/2022 has been accepted and entered.  As a result, the objection to the Specification has been withdrawn.

In view of terminal disclaimer filed and approved on 05/19/2022 with respect to U.S. Patent No. 10,621,152, the double patenting rejection with respect to U.S. Patent No. 10,621,152 has been withdrawn.

Amendments to claims 1 and 15 along with Applicant’s arguments (see Remarks, pages 10-12) are effective to overcome the 112(b) rejection and 101 rejection presented in the previous Office action.  Therefore, the previous 112(b) rejection and the previous 101 rejection have been withdrawn.

Regarding claim 1, claim 1 recited a method comprising a series of steps performed with a processor (i.e., tied to a machine), which is directed to a statutory process (i.e., a statutory category of invention).  In addition, claim 1 reciting a computing technique for translating a sequence of operations described in a generalized programing language into database access commands in database access language is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recited a system comprising a processor and a memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 15 reciting a computing technique for translating a sequence of operations described in a generalized programing language into database access commands in database access language is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

There has been no prior art rejection of claims 1-20 in view of further search and consideration.  Therefore, claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for translating a sequence of operations described in a functional model based program using a generalized programming language into database access commands in a database access language.
 
The closest prior art of record, Ordonez (“Data set processing and transformation in a database system”, 2011) teaches method for translating data transformations in a high-level programming language into SQL queries/statements (see pages 621-626, section 3.).
 
However, Ordonez fails to anticipate or render obvious the recited process for translating including:
generating an initial builder corresponding to an original terminating operation in the sequence of operations, the initial builder comprising an initial database access command accessing a database and corresponding to the original terminating operation, the original terminating operation being identified by parsing the sequence of operations;
determining whether a first intermediate operation within the sequence of operations and immediately preceding the original terminating operation, identified by parsing the sequence of operations, is translatable into a modified database access command that corresponds to the initial database access command and the first intermediate operation;
if the first intermediate operation is translatable, updating the initial builder by modifying the initial database access command according to the first intermediate operation into a modified database access command; and
otherwise, partitioning the sequence of operations into a first subsequence comprising the original terminating operation and a second subsequence comprising the first intermediate operation designated as a new terminating operation
As similarly/equivalently presented in independent claims 1 and 15.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-14 and 16-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164